Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered September 9, 1977, convicting him of two counts of robbery in the first degree, upon a jury verdict, and imposing sentence. Case remitted to the Criminal Term to hear and report on defendant’s claim that his predicate felony conviction had been obtained in violation of his constitutional rights (see CPL 400.21, subd 7, par [b]), and appeal held in abeyance in the interim. The District Attorney candidly concedes that a hearing was required after defendant asserted at sentencing that his prior conviction was obtained in derogation of his constitutional rights. Specifically, defendant claimed that his earlier conviction in Alabama was the result of his having been represented by incompetent counsel, in that his attorney failed to request treatment as a youthful offender for him. A hearing on this question will allow the court to fully examine this claim (see People v Owens; 58 AD2d 587). We have considered defendant’s other contentions and find them to be without merit. Cohalan, J. P., Margett, Hawkins and O’Connor, JJ., concur.